Exhibit 10.2

RADYNE CORPORATION

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) is between Radyne Corporation
(“Company”), and                                      (“Grantee”), as of the
     day of             , 2007 (“Date of Grant”).

RECITALS

A. The Company has adopted the Radyne Corporation 2007 Stock Incentive Plan
(“Plan”) to provide incentives to attract and retain those individuals whose
services are considered unusually valuable by providing them an opportunity to
own stock in the Company.

B. The Company believes that entering into this Agreement with the Grantee is
consistent with those purposes. Any capitalized term not defined in this
Agreement will have the meaning as set forth in the Plan.

NOW, THEREFORE, the Company and Grantee agree as follows:

AGREEMENT

1. GRANT OF RESTRICTED SHARES. Subject to the terms of this Agreement and
Article 10 of the Plan, the Company grants to Grantee                     
shares (“Restricted Shares”) of the Company’s common stock (“Stock”). The
delivery of any document evidencing the Restricted Shares is subject to the
provisions of Section 9.1 of the Plan.

2. RIGHTS OF GRANTEE. Subject to the provisions of this Agreement and the Plan,
as of the Date of Grant, Grantee shall be a stockholder with respect to all of
such Restricted Shares and shall have all of the rights of a stockholder in the
Company with respect to the Restricted Shares.

3. RESTRICTIONS ON RESTRICTED SHARES.

A. Limitations on Transfer. Grantee agrees to not sell, transfer, pledge,
exchange, hypothecate, grant any security interest in, or otherwise dispose of,
any Restricted Shares before the date on which the restrictions lapse under
Section 4.A., or enter into any agreement or make any commitment to do so. Any
attempted sale, transfer, pledge, exchange, hypothecation or disposition of the
Restricted Shares shall be null and void, and the Company shall not recognize or
give effect to such transaction on its books and records (including the books
and records of the Company’s transfer agent) or recognize the person or persons
to whom such sale, transfer, pledge, exchange, hypothecation or disposition has
been made as the legal or beneficial owner of the Restricted Shares.

B. Permitted Transfers. Notwithstanding 3.A., or any other provision of this
Agreement, Grantee may, upon the approval of the Committee, assign and transfer
some or all of the Restricted Shares as provided in Section 13.4 of the Plan,
provided the transferee remains subject to the restrictions and limitations in
Section 3.A.



--------------------------------------------------------------------------------

4. LAPSE OF RESTRICTIONS.

A. Schedule. Subject to the other conditions in this Agreement, the restrictions
on the Stock set forth in Section 3 will lapse under the following schedule:

INSERT SCHEDULE

Notwithstanding the above, (i) the restrictions on the Stock shall lapse upon a
Change of Control as provided in Section 13.7 of the Plan, and (ii) if the
Grantee’s service is terminated for any reason (whether with or without cause)
the Grantee will be required to transfer all shares of Stock (that remain
subject to restrictions under Section 3) back to the Company for no
consideration.

B. Condition That Must be Satisfied Before Restrictions Lapse. Except as set
forth in Section 4.A above, the restrictions on the Stock will not lapse unless
the Grantee remains in the service of the Company (or a Subsidiary) as of the
date the restrictions lapse in accordance with the above schedule.

C. Issuance of Certificates. The Company shall only be required to issue stock
certificates representing those Restricted Shares on which restrictions have
lapsed in accordance with the provisions of this Agreement. Within 60 days after
restrictions on some or all of the Stock have lapsed, the Company shall issue to
Grantee a stock certificate representing those shares of Stock that have become
unrestricted.

5. ACKNOWLEDGEMENTS AND REPRESENTATION OF GRANTEE. In connection with Grantee’s
receipt of the Restricted Shares, Grantee hereby acknowledges the following:

A. Further Limitations on Disposition. Grantee understands and acknowledges that
Grantee may not make any sale, assignment, transfer or other disposition
(including transfer by gift or operation of law) of all or any portion of the
Restricted Shares except in accordance with this Agreement. Further, Grantee
agrees to make no sale, assignment, transfer or other disposition of all or any
portion of the Restricted Shares unless there is then in effect a registration
statement under the Securities Act covering such proposed disposition and such
disposition is made in accordance with such registration statement, or Grantee
has obtained an opinion of the Company’s counsel that such disposition does not
require registration under the Securities Act of 1933.

B. Section 83(b) Election. Grantee understands that Section 83 of the Internal
Revenue Code of 1986, as amended (“Code”) taxes as ordinary income the
difference between the amount paid for the Restricted Shares and the Fair Market
Value of the Restricted Shares as of the date any restrictions on the Restricted
Shares lapse. In this context, “restriction” means the restrictions set forth in
Section 3 hereof. Grantee understands that Grantee may elect to be taxed at the
time the Restricted Shares are granted rather than when and as the Restricted
Shares vest by filing an election under Section 83(b) of the Code with the
Internal Revenue

 

2



--------------------------------------------------------------------------------

Service within thirty (30) days from the Date of Grant. Grantee understands that
failure to make this filing timely shall result in the recognition of ordinary
income by Grantee on the Fair Market Value of the Restricted Shares at the time
such restrictions lapse.

THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE GRANTEE’S BEHALF.

6. FEDERAL AND STATE TAXES. Grantee may incur certain liabilities for Federal,
state, or local taxes in connection with the grant of the Restricted Shares
hereunder, and the Company may be required by law to withhold such taxes. Upon
determination of the year in which such taxes are due and the determination by
the Company of the amount of taxes required to be withheld, Grantee shall pay an
amount equal to the amount of Federal, state, or local taxes required to be
withheld to the Company. If Grantee fails to make such payment in a timely
manner, the Company may withhold and set-off against compensation payable to
Grantee the amount of such required payment.

7. ADJUSTMENT OF SHARES. The number of Restricted Shares issued to Grantee
pursuant to this Agreement shall be adjusted by the Committee pursuant to
Article 14 of the Plan, in its discretion, in the event of a change in the
Company’s capital structure.

8. AMENDMENT OF AGREEMENT. This Agreement may only be amended with the written
approval of Grantee and the Company.

9. GOVERNING LAW. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance, or otherwise, by the laws of
the State of Delaware, without regard to conflicts-of-laws principles that would
require the application of any other law.

10. SEVERABILITY. If any provision of this Agreement, or the application of any
such provision to any person or circumstance, is held to be unenforceable or
invalid by any court of competent jurisdiction or under any applicable law, the
parties hereto shall negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.

11. ENTIRE AGREEMENT. This Agreement constitutes the entire, final, and complete
agreement between the parties hereto with respect to the subject matter hereof
and supersede all prior agreements, promises, understandings, negotiations,
representations, and commitments, both written and oral, between the parties
hereto with respect to the subject matter hereof. Neither party hereto shall be
bound by or liable for any statement, representation, promise, inducement,
commitment, or understanding of any kind whatsoever not expressly set forth in
this Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Grantee has signed this Agreement, in each
case as of the day and year first written above.

 

RADYNE CORPORATION By:  

 

  Its:  

 

GRANTEE:

 

 

4